To:          File

From:        Ben Leonard
Date:        4/28/20
Call Dates: 4/28/20 & 4/30/20
Case:        Michael Poteete
Re:          Legal call with Michael Poteete about Compassionate Release



Michael Roy Poteete

DOB: 8/30/1979
SS# XXX-XX-XXXX
Reg.# 25105-075
LOC: FMC Lexington
3301 Leestown RD
Lexington, KY. 40511
859-255-6812
Counselor: Mr. Jamie Brown

859-255-6812 Ext 5547



                        Request for Compassionate Release

Michael Poteete submitted an Electronic Copout for Home Confinement request April
3, 2020 under the Care Act. He received his denial letter April 14, 2020. The
Warden’s reasons for denying Michael’s Copout request was that he hasn’t serviced
50% of his sentence and he was convicted of a violent crime in 1997. Angela Poteete
mailed the Warden a certified CR request letter for Michael around April 1, 2020. He
has not received a CR response from the Warden and doesn’t know if his wife Angela
has received a response either. Michael file a CR request again on April 30, 2020 and
will follow the Exhausting Admin. Remedies guidelines. He will send us copies of all
documents he sends and receives.



  Case 3:16-cr-00102 Document 50-1 Filed 05/14/20 Page 1 of 4 PageID #: 168
                                   Release Plan

Michael will live with his wife Angela and their three children ages 18, 15 and 14.
Their home is located at 1162 Peter Pond Rd. Ashland City, TN. Michael has a
written job offer from Steve Bass the owner of Bass Tires. Angela will also be his
financial support. She has been employed since 2016 at Valor Collegiate Academy as
a Para Educator. Angela also works as an Office Manager for Holy Trinity
Community Church. Michael’s will be added to Angela’s GEICO medical insurance
she has with Metro Nashville Schools system. The GEICO Insurance Plan is full
coverage for entire family.
Michael has 6 Children. Three biological children with his Ex-wife Sarah Poteete and
three step children with current wife Angela Poteete. Michael Ex-wife Sarah had
custody of their 3 Children but Lincoln County TN. Juvenile Court took custody of
their three children in 2019. The Juvenile Courts took custody of Michael’s three
children while Michael was incarcerated. The children were taken from Sarah
Poteete because the children were being neglected. Michael’s aunt Tera Ryan was
granted custody of the three Children. If Michael is released he will file to regain
custody of the three children. Michael and Angela would raise all 6 children together
in their home.
                       Michael Poteete Medical Information

Michael has liver problems from drinking alcohol for many years. He was treated
and diagnosed at Cheatham Co. Regional Hospital with high liver enzymes around
September 2018. His liver enzymes was 13 times higher than normal. He was not
prescribed any medication but was told to detox on his own immediately. Michael was
considered Surrendered on Jan. 4, 2019 and hasn’t consumed alcohol since. Michael
had a liver test and ultrasound at University of Kentucky Hospital in February 2019
and was told his liver enzymes were still high. They also did a CAT scan on his liver
in Aug. 2019 but he hasn’t gotten the results back. Michael was diagnosed with
Atherosclerosis in Jan. 2019 at FMC Lexington.

Michael signed documents and made his wife Angela Poteete power of attorney before
he was incarcerated. She has authority to request and get all records.


                                     COVID-19

FMC Lexington has been on lockdown for 28 days for precautionary reasons. Michael
said he discovered today they have 5 Corid-19 case in the Unit next to his Unit. He
has no other information regarding Covid-19 issues. Michael stated that their pod is
set up like dorm rooms with no bathroom in their cells. Their doors are never locked


  Case 3:16-cr-00102 Document 50-1 Filed 05/14/20 Page 2 of 4 PageID #: 169
because inmates need to go to the restroom when needed. This makes it hard to keep
social distancing because you have to pass others going to and from the bathrooms.
All inmates in his dorm uses the same bathroom.


                          Call with Angela Poteete 4/28/20

Angela will send all paper work she has. She also will try to get medical records on
Michael for this process. Angela has sent copies of her family insurance coverage
verification. She has been employed at Valor Collegiate Academy and Holy Trinity
Community Church since 2016. Angela sent a certified CR letter for Michael to the
Warden at FMC Lexington but has not received a response.




                               Michael’s Prior Criminal History

        *1997 -Arm Robbery Sentence: Three 12yrs sentences/concurrent Plea7/2/1998
        Attorney- Phil Davis
        *2007- DUI – No other info given
        *2014- DUI - No other info given




                          Family Members Medical History
Wife: Angela Poteete- No medical problems
Mother: Myra Patterson has/had heart disease, Breast Cancer, Uterine Cancer and
Ovarian Cancer.
Father: Loyd Poteete has/had COPD, Prostate Cancer and Diabetes.



                               Family Contact Information

Wife:     Angela Poteete- 1162 Peter Pond Rd. Ashland City, TN. 319-270-0785 cell

Mother: Myra Patterson- Catholic Mission (Homeless)
Father: Loyd Poteete- 5536 Hill Rd. Nashville, TN




  Case 3:16-cr-00102 Document 50-1 Filed 05/14/20 Page 3 of 4 PageID #: 170
Case 3:16-cr-00102 Document 50-1 Filed 05/14/20 Page 4 of 4 PageID #: 171
